

Execution Version


ACKNOWLEDGEMENT OF AND CONSENT TO
FIRST LIEN/SECOND LIEN INTERCREDITOR AGREEMENT
(Pledgors)


Dated: February 28, 2018


Each of the Pledgors listed on Annex I hereto has read the First Lien/Second
Lien Intercreditor Agreement, dated as of July 1, 2015, between Barclays Bank
PLC, in its capacities as First Lien Facility Agent and Applicable First Lien
Agent, and Wells Fargo Bank, National Association, in its capacities as Second
Lien Facility Agent and Applicable Second Lien Agent (as amended, renewed,
extended, supplemented, restated, replaced or otherwise modified from time to
time, the “First Lien/Second Lien Intercreditor Agreement”). Capitalized terms
used but not defined herein shall have the meanings assigned to such terms in
the First Lien/Second Lien Intercreditor Agreement.


1.Each of the Pledgors executes and delivers this instrument to evidence its
acknowledgment of and consent to the First Lien/Second Lien Intercreditor
Agreement. Each of the Pledgors agrees not to take any action that would be
contrary to the express provisions of the First Lien/Second Lien Intercreditor
Agreement and agrees that, except as otherwise provided therein, including with
respect to those provisions of which the Company is an intended third party
beneficiary, no Secured Party shall have any liability to the Pledgors for
acting in accordance with the provisions of the First Lien/Second Lien
Intercreditor Agreement and the other Documents referred to therein. Each of the
Pledgors understands that no Pledgor is an intended beneficiary or third party
beneficiary of the First Lien/Second Lien Intercreditor Agreement except that it
is an intended beneficiary and third party beneficiary thereof with the right
and power to enforce with respect to the applicable provisions set forth in
Section 8.17 (No Third Party Beneficiaries).


2.Notwithstanding anything to the contrary in the First Lien/Second Lien
Intercreditor Agreement or provided herein, each of the undersigned acknowledges
the Pledgors shall not have any right to consent to or approve any amendment,
renewal, extension, supplement, modification or waiver of any provision of the
First Lien/Second Lien Intercreditor Agreement except to the extent their rights
are affected (in which case the Company shall have the right to consent to or
approve any such amendment, amendment, renewal, extension, supplement).


3.Each of the undersigned further agrees that it will not will bring any action
or proceeding arising out of or relating to the First Lien/Second Lien
Intercreditor Agreement in any court other than New York Courts (it being
acknowledged and agreed by the parties to the First Lien/Second Lien
Intercreditor Agreement that any other forum would be inconvenient and
inappropriate in view of the fact that more of the parties hereto who would be
affected by any such action or proceeding have contacts with the State of New
York than any other jurisdiction).


[Remainder of this page intentionally left blank]






--------------------------------------------------------------------------------







Annex I (Supplement No. 4)


Pledgors    Jurisdiction of Organization


AA/ACME LOCKSMITHS, INC.    California


ARONSON SECURITY GROUP, INC.    Washington


























































































A-1












--------------------------------------------------------------------------------




IN WITNESS HEREOF, this Acknowledgement of and Consent to First Lien/Second Lien
Intercreditor Agreement is hereby executed by each of the Pledgors as of the
date first written above.


 
 
 
AA/ACME LOCKSMITHS, INC
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
  /s/ P. Gray Finney
 
 
 
 
 
Name: P. Gray Finney
 
 
 
 
 
Title: Senior Vice President,
Chief Legal Officer and
Secretary
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
ARONSON SECURITY GROUP, INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
  /s/ P. Gray Finney
 
 
 
 
 
Name: P. Gray Finney
 
 
 
 
 
Title: Senior Vice President,
Chief Legal Officer and
Secretary























































{Signature Page to First Lien/Second Lien Intercreditor Agreement (Company
Consent)]


